DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Applicant argues with respect to the rejection of claims 36-40 that Dam-Hansen does not discloses “a chamber formed by an absence of material so as to create an aperture in a layer, the chamber including a floor, ceiling, and sidewalls,” and “a substrate disposed against the chamber and forming at least a portion of the ceiling of the chamber, the substrate including a first area having a first level of light transmissivity and a second area having a second level of light transmissivity that is greater than the first level.”  
First, it is not clear what specific elements Applicant believes Dam-Hansen is lacking.  As discussed in the rejection of claim 36, below, Dam-Hansen discloses “a chamber 8 formed by an absence of material (Paragraphs 66 and 67, recitation of chamber 8 implies absence of material, chamber described as having opening 5, with LEDs extending into the chamber) so as to create an aperture in a layer (reference number not clear, appears to be “3b,” layer that 3a is formed in), the chamber 8 including a floor (bottom of 3a), ceiling 2, 4, and sidewalls (sides of 3a)” and “a substrate 2, 4 disposed against the chamber 8 and forming at least a portion of the 
Applicant points out on Page 8, Paragraphs 3 and 4 of Applicant’s remarks 3/22/2021 that the chambers is formed in part by a concave surface 3a.  It is contemplated that Applicant believes element 3a constitutes a material filling the chamber 8, but as 3a is described as a reflective surface and what appears to be reference number 3b shows a material, it is clear that the surface being referred to is the surface of 3b.  Furthermore, with respect to the lack of material, as is well-known in the art and seen in the attached dictionary definition, the term chamber used by Dam-Hansen to describe element 8 is a “natural or artificial enclosed space.” (Dictionary definition of chamber, retrieved from vocabulary.com/dictionary/chamber).  Therefore, it is clear that element 8 is a chamber formed by an absence of material, as claimed.  
Furthermore, as to the recitation of the absence of material creating an aperture in a layer, since the aperture is recited as in the layer and the element 8 extends to the top of 3b, an aperture is formed.  Furthermore, as seen in Paragraph 69, embodiments exist in which filter 4 is not present, therefore the term aperture would also be satisfied.
With respect to the chamber including a floor, ceiling and sidewalls, these elements were discussed above with their respective reference numbers, but an annotated Fig. 1 of Dam-Hansen is included below for the purpose of clarity.

    PNG
    media_image1.png
    287
    723
    media_image1.png
    Greyscale
Annotated Fig. 1 of Dam-Hansen
Applicant argues with respect to claims 21-35 that Wang does not disclose “a backing layer disposed against a first side of the coverlay layer” and “a transmission layer disposed against a second side of the coverlay layer opposite the first side such that a chamber is formed within the void between the transmission layer and the backing layer.”  Applicant argues that the term “against” requires direct contact and cites a definition that includes against being “in contact with.  However, while contact is included in the scope of the term “against,” it is not the entire scope.  As seen in the attached dictionary definition of “against,” it also includes scope of “next to and touching or being supported by (something).” (Dictionary definition of against from dictionary.cambridge.org/us/dictionary/English/against, Page 3)  Therefore, it is clear that the scope of against is not limited to direct contact, but also includes support, which is satisfied by Wang et al. Fig. 21 transmission layer 20 being in proximity and supported by coverlay 252.  As discussed in the rejection of claim 21, below, the embodiment of Fig. 21 depicts elements 20, 106, 252 and 102 as being spaced from each other in the depicts portion and is silent as to whether the items are stacked on each other.  
However, as seen in Fig. 6 of Wang et al., the elements 20, 106 and 102 are stacked on each other by adhesives 90, 110 and therefore layer 20 is stacked onto substrate 102.  
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the term “disposed against” has scope limited to direct contact or disposed directly on) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed above, the term “against” does not have scope limited to “contact.”  

Claim Interpretation
Applicant discusses the term coverlay at Page 13, in response to the Examiner’s request at Page 13, last Paragraph and Page 14, 1st.  Applicant points to Specification Paragraph 31, which recites that the coverlay “may be formed of a polymer film substrate, or formed via a printing or screenprinting liquid material over the surface of a backing layer,” which Applicant asserts is consistent with the use of the term coverlay in 
As discussed previously, Bousaad (US PGPub 2012/0171455 A1), the term coverlay in the electronic industry is generally used as a protective cover film, such as, for flexible printed circuit boards, electronic components or leadframes for integrated circuit packages. (Paragraph 2).
Similarly, as seen in Kaimori et al. (US PGPub 2011/0303439 A1), a coverlay film is a laminate used as a material that covers a surface of a flexible copper clad laminate, on which a wiring pattern is formed by processing a copper foil of the flexible copper clad laminate, so that the material protects the wiring (Paragraph 64).
Therefore, it appears that the term coverlay is used as a term of art to specifically refer to thin layers of protective cover film that protect the printed circuit board or other electronic elements.  The term coverlay would not appear to apply to a layer of any size or thickness as its primary purpose would appear to be merely to cover the electronic elements and therefore be a very thin film.  
As seen in MPEP §2173.01(I), the “plain meaning” of the term means the ordinary and customary meaning given to the term by those of ordinary skill in the art.”  Therefore, while a polymer film substrate or a printed or screenprinted liquid material over a surface of backing layer may in some cases be a coverlay, and therefore consistent with the use of the term, as asserted by Applicant, the context provided by Bousaad and Kaimori et al. make clear that one having ordinary skill in the art would not find all polymer film substrates or all layers that is printed/screenprinted of liquid material onto a backing layer to be a coverlay.  Rather, one having ordinary skill in the art would find the plain meaning to be a thin layer of protective cover film that protect the printed circuit board or other electronic elements.  While Applicant may consider changing the term “coverlay” to layer as is used in claim 36, the Examiner cautions that the generic term layer is vastly broader than the term coverlay and would potentially allow the use of a wide variety of art that have chambers formed to house a light source.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 3/24/2021 have been considered.

	
	Claim Rejections - 35 USC § 112
	The amendments filed 3/22/2021 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36, 37 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dam-Hansen et al. (US PGPub 2012/0286306 A1).
As to claim 36, Dam-Hansen et al. discloses (Figs. 1 and 3) an apparatus, comprising: a chamber 8 formed by an absence of material (Paragraphs 66 and 67, recitation of chamber 8 implies absence of material, chamber described as having opening 5, with LEDs extending into the chamber) so as to create an aperture in a layer (reference number not clear, appears to be “3b,” layer that 3a is formed in), the chamber 8 including a floor (bottom of 3a), ceiling 2, 4, and sidewalls (sides of 3a); a light source 1 positioned on the ceiling 2, 4 of the chamber 8; and a substrate 2, 4 disposed against the chamber 8 and forming at least a portion of the ceiling 2, 4 of the chamber 8, the substrate 2, 4 including a first area 2 having a first level of light transmissivity and a second area 4 having a second level of light transmissivity that is greater than the first level, wherein at least a portion of the floor that is facing the light source includes a light modifying material (Paragraphs 16, 66 and 86).  As to the light transmissivity of the second area 4 being greater than the first area 2, the first area 2 is taught to be light shielding (Paragraph 66), whereas the optical filter is transparent glass or not even present (Paragraph 69).  Therefore, it is clear that the second area 4 is higher in light transmissivity than the first area 2 since the function of the second area is to transmit light and the function of the first area is to shield light.

    PNG
    media_image2.png
    198
    511
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    305
    media_image3.png
    Greyscale

As to claim 37, Dam-Hansen et al. discloses that the light modifying material is a diffusive material (Paragraphs 16, 66 and 86).
As to claim 40, Dam-Hansen et al. discloses (Fig. 1) that the first area includes multiple first areas 2 and the second area 4 includes one or more second areas, wherein the multiple first areas are interconnected.  As to the multiple first areas, since the term area refers to any particular extent of space or surface, the area can be defined arbitrarily, such as the first area is a part associated with a first LED and another first area is a part associated with the other LED 1, wherein these areas are interconnected as seen in Fig. 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam-Hansen et al. as applied to claim 36 above, and further in view of Harrah et al. (USPN 6,498,355 B1).
As to claim 38, Hansen et al. discloses element 2 to be a printed circuit board (Paragraph 66), but is silent as to the circuit board including a circuit trace to which the light source is electrically connected.
Harrah et al. teaches (Fig. 1) a circuit board wherein the light source is electrically connected via a layer of conventional circuit trace 8 (Col. 2, lines 51-53).   
Therefore, it would be obvious to one having ordinary skill at the time of the invention to electrically connect the light source to traces on the substrate in order to electrically connect the Light sources to separate power and/or control elements, as is well-known in the art and since the selection of from among known suitable connection .

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam-Hansen et al. as applied to claims 30 and 36 above, and further in view of Ko et al. (US PGPub 2011/0211335 A1).
As to claim 39, Dam-Hansen et al. teaches that the reflective surface may be made of any suitable material providing diffusing reflections (Paragraph 17), but is silent as to Applicant’s specifically textured diffuse reflective surface.
Ko et al. teaches (Figs. 1A and 11A-11D) using a textured surface 350 to perform diffuse reflection in order to provide reflection and diffusion in order to spread the light uniformly (Paragraph 151).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Dam-Hansen et al. to make the diffuse reflective surface from the textured diffuse reflection surface since Dam-Hansen et al. teaches that any diffuse reflection surface is suitable and since the selection from among known structures for diffuse reflection for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 21, 23-28, 30, 32 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (USPN 10,276,326 B1, with priority to provisional 62/270,833, which is attached.  References herein to parts of the specification made in “A / B” format wherein the patent / provisional citations are provided for ease of reference and to show that the reference had support for the items in the provisional).
As to claim 21, Wang et al. discloses (Fig. 21 in both patent and provisional) an apparatus, comprising: a coverlay layer 252 (Col. 13, lines 64-66 / Paragraph 70) including a void (part of 252 layer that is not present and provides space for 104) formed at least in part by an absence of material in the coverlay layer; a backing layer 102 disposed against a first side of the coverlay layer 252; a transmission layer 20 disposed above a second side of the coverlay layer 252 opposite the first side such that a chamber (chamber is defined by 20, 106, 252, 102, as seen in annotated Fig. 21 provided below) is formed within the void between the transmission layer 20 and the backing layer 102, the transmission layer 20 including one or more first areas having a first level of light transmissivity (Col. 13, lines 48-51, black ink or opaque / Paragraph 69) and one or more second areas having a second level of light transmissivity (Col. 13, lines 44-48 transparent structures / Paragraph 69) that is greater than the first level of light transmissivity (Col. 13, lines 44-51 Paragraph 69, transparent is greater transmissivity than black or opaque), and the transmission layer 20 being oriented so that at least a portion of each of the one or more first areas and the one or more second areas overlap the void 33 (as seen in Fig. 4, the areas of different transmissivity 44B for transmitting and rest for opaque, are to be formed in key area 50, which corresponds to key member 70, which overlaps the void); and at least one light source 40 disposed on the transmission layer 20 in the chamber.

    PNG
    media_image4.png
    414
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    488
    617
    media_image5.png
    Greyscale
Annotated Fig. 21 depicting chamber corresponding to claims
against a second side of the coverlay, the embodiment of Fig. 21 depicts elements 20, 106, 252 and 102 as being spaced from each other in the depicts portion and is silent as to whether the items are stacked on each other.  
However, as seen in Fig. 6 of Wang et al., the elements 20, 106 and 102 are stacked on each other by adhesives 90, 110 and therefore layer 20 is stacked onto substrate 102.  
Therefore, one having ordinary skill in the art would understand that the layers in Fig. 21 are meant to be stacked or alternatively, it would be obvious, in the absence of an explicit teaching of how the layers are connected to stack them using adhesive since the selection from among known attachment methods for their known purposes is generally within the abilities of one having ordinary skill in the art.  While the coverlay 252 is not present in Fig. 6, the modification would apply the adhesive 110 on top of the coverlay 252.  Furthermore, while the chamber is readily defined in amended Fig. 21, the inclusion of adhesive forms a more readily defined chamber. 
	As to the limitation of “formed at least in part by an absence of material in the coverlay layer,” the limitation is being interpreted as the absence of material being the absence of specifically coverlay material.  As in Applicant’s Fig. 4, for example, the presence of light sources 414a and coating 418 are present in the void.  Applicant’s claim 21 even specifically recites the at least one light sources disposed in the chamber.  Therefore, it is clear that some material of other elements can be located in the void.  Therefore, the reasonable interpretation of the “absence of material” limitation is that the claim is referring to the absence of material of specifically the coverlay material.  
Furthermore, as to the recitation of the absence of material creating an aperture in a layer, since the aperture is recited as in the layer and the element 8 extends to the top of 3b, an aperture is formed.  Furthermore, as seen in Paragraph 69, embodiments exist in which filter 4 is not present, therefore the term aperture would also be satisfied.
As to claim 23, the embodiment of Fig. 21 teaches that the first areas are opaque (Col. 13, lines 48-51 / Paragraph 69), but does not explicitly state that the layers are at least partially reflective.
However, the embodiment of Fig. 20, the first areas 246, 248 of transmissivity are formed with white ink 246 or other reflective material in order to help reflect stray light to increase light use efficiency (Col. 13, lines 19-33 / Paragraph 68).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include white ink or reflective material as part of the opaque layer (part of 20 of Fig. 21 that is opaque) in order to help reflect stray light to increase light use efficiency, as taught by the embodiment of Fig. 20 of Wang et al.
As to claim 24, Wang et al. discloses (that the chamber includes a ceiling portion 20, floor 102, 252, and sidewalls 106, see annotated Fig. 21).
As to claim 25, Wang et al. discloses that the transmission layer 20 forms at least a portion of the ceiling (See annotated Fig. 21).  
As to claim 26, Wang et al. discloses a coating 250 disposed on the floor of the chamber (indirectly by being located on 104).

As to claim 28, Wang et al. discloses that the chamber is at least partially filled with a light modifying material, the light modifying material being reflective and/or diffusive, wherein the light modifying material is a phosphor  (Fig. 21, Col. 14, lines 7-19 light-transmitting regions including light diffusing and/or fluorescent material / Paragraph 71).  The embodiment of Fig. 21 does not particularly enumerate the positions of the light modifying material, however, Fig. 7 includes the structure 164, which may be key member 70, including phosphors and diffusing materials in order to color and diffuse light (Col. 9, lines 21-62 / Paragraph 54).
As to claim 30, Wang et al. discloses (Fig. 21) An apparatus, comprising: a chamber (see annotated Fig. 21 for chamber) formed at least partly by an absence of material so as to create a hole in a coverlay layer 252 (Col. 13, lines 64-66 / Paragraph 70), the chamber including a floor, ceiling, and sidewalls (see annotated Fig. 21); at least two light sources 40 positioned on the ceiling of the chamber; and a substrate 20 disposed against the chamber and forming at least a portion of the ceiling of the chamber, the substrate 20 including one or more first areas having a first level of light transmissivity (Col. 13, lines 48-51, black ink or opaque / Paragraph 69) and one or more second areas having a second level of light transmissivity (Col. 13, lines 44-48 transparent structures / Paragraph 69) that is greater than the first level (Col. 13, lines 44-51 Paragraph 69, transparent is greater transmissivity than black or opaque).

Alternatively, as seen in Fig. 6 of Wang et al., the elements 20, 106 and 102 are stacked on each other by adhesives 90, 110 and therefore layer 20 is stacked onto substrate 102.  
Therefore, one having ordinary skill in the art would understand that the layers in Fig. 21 are meant to be stacked or alternatively, it would be obvious, in the absence of an explicit teaching of how the layers are connected to stack them using adhesive since the selection from among known attachment methods for their known purposes is generally within the abilities of one having ordinary skill in the art.  While the coverlay 252 is not present in Fig. 6, the modification would apply the adhesive 110 on top of the coverlay 252.  Therefore, while the chamber, floor, ceiling and sidewalls are readily defined in amended Fig. 21, the inclusion of adhesive forms a more readily defined chamber. 
Furthermore, as to the recitation of the absence of material creating an hole in a coverlay layer, since the hole is recited as the coverlay layer and the element 8 extends to the top of 3b, a hole is formed.  Furthermore, as seen in Paragraph 69, embodiments exist in which filter 4 is not present, therefore the term hole would also be satisfied.
As to claim 32, Wang et al. discloses that the chamber includes a light modifying coating 250 disposed on at least the floor of the chamber (indirectly on via 104).

However, the embodiment of Fig. 20, the first areas 246, 248 of transmissivity are formed with white ink 246 or other reflective material in order to help reflect stray light to increase light use efficiency (Col. 13, lines 19-33 / Paragraph 68).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include white ink or reflective material as part of the opaque layer (part of 20 of Fig. 21 that is opaque) in order to help reflect stray light to increase light use efficiency, as taught by the embodiment of Fig. 20 of Wang et al.  Since the element 20 is part of the ceiling of the chamber and part of the element 20 is white or other reflective material, the interior surface of the chamber area at least partially reflective.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 21 above, or alternatively further in view of Watanabe et al. (US PGPub 2010/0097246 A1).
As to claim 22, Wang et al. teaches (Fig. 4) that the one or more first areas include a plurality of first areas (part of 50 that are outside of 44B, wherein for example the space between the two legs of the “A” is the one of the first area and the other space surrounding the A is another first area that is interconnected thereto), and wherein the plurality of first areas are interconnected.
Alternatively, in the case that the triangle inside of the “A” is required to be considered a first area, the first areas would not all be mutually interconnected.

Therefore, it would be obvious to one having ordinary skill in the art to use the letter “X” instead of the letter “A” in order to reproduce the various known keys of a keyboard, as taught by Watanabe et al.  The resulting “X” would be a single second area (or alternately each leg of the “X” is a separate second area which are interconnected to the other legs) and would also have the spaces between each two adjoining legs of the “X” be a first area, which are all interconnected to each other.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 28 above, or alternatively in further in view of Uchida et al. (US PGPub 2010/0141172 A1).
As to claim 29, Wang et al. discloses that the chamber is at least partially filled with a light modifying material, the light modifying material being reflective and/or diffusive, wherein the light modifying material is a phosphor  (Fig. 21, Col. 14, lines 7-19 light-transmitting regions including light diffusing and/or fluorescent material / Paragraph 71).  The embodiment of Fig. 21 does not particularly enumerate the positions of the light modifying material, however, Fig. 7 includes the structure 164, which may be key member 70, including phosphors and diffusing materials in order to color and diffuse light (Col. 9, lines 21-62 / Paragraph 54).
Therefore, it would be obvious to include the light modifying diffusive and phosphor material in element 70 in order to color and diffuse the light, as taught by the embodiment of Fig. 7 of Wang et al.

Alternatively, Uchida et al. teaches (Fig. 3 and Paragraphs 203-211) the phosphor itself being the diffusing particles.  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to combine the diffusing and phosphor functions into one particle, as taught by Uchida et al. in order to reduce the number of materials required to make the device. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 30 above, and further in view of Dam-Hansen et al.
As to claim 31, Wang et al. is discloses that the at least two light sources 40 are disposed inside the chamber (see Annotated Fig. 21, above) on the substrate 20, but is silent as to the light sources being aligned with the one or more first areas.
Dam-Hansen et al. teaches (Fig. 1) including the light sources 1 aligned on the first areas having shielding structure 2, 9 in order to prevent light coming from the light sources 1 from exiting the opening without being reflected diffusely. (Paragraph 66).
.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 30 above, and further in view of Ko et al.
As to claims 33, Wang et al. teaches the floor (floor is the combination of 252 and 102 in the chamber of Fig. 21) of the chamber including a reflective surface 252 (Fig. 21, Col. 13, lines 61 / Paragraph 70), but is silent as to Applicant’s specifically textured reflective surface.
Ko et al. teaches (Figs. 1A and 11A-11D) using a textured surface 350 to perform diffuse reflection in order to provide reflection and diffusion in order to spread the light uniformly (Paragraph 151).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Dam-Hansen et al. to include diffusive reflective surface from the on the floor of the chamber in order to spread the light uniformly since the selection from among known structures for diffuse reflection for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 30 above, and further in view of Zhou (US PGPub 2011/0220479 A1).

Zhou teaches discloses wherein the sidewalls of the chamber (formed by 42) is provided as square or as circular without corners (Paragraph 25), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the sidewalls as continuous without corners and circular instead of as square, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875